IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 WELLS FARGO BANK NA S/B/M                      : No. 354 MAL 2020
 WACHOVIA BANK, NA,                             :
                                                :
                     Respondent                 : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
              v.                                :
                                                :
                                                :
 CARL ALPHONSO THOMAS,                          :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of October, 2020, the Petition for Allowance of Appeal

and Respondent’s Petition for Leave to File an Answer to Petition for Allowance of Appeal

Nunc Pro Tunc are DENIED.